Citation Nr: 0604301	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-40 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a back injury and postoperative residuals, L5-S1 
hemilaminectomy and diskectomy with L5-S1 transverse process 
fusion.

2.  Entitlement to service connection for residuals of a back 
injury and postoperative residuals, L5-S1 hemilaminectomy and 
diskectomy with L5-S1 transverse process fusion.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served an initial period of active duty from July 
1977 to December 1977.  He had additional service in the 
Georgia Army National Guard from April 1977 to April 1983 and 
from April 1986 to April 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


The issue of service connection for residuals of a back 
injury and postoperative residuals, L5-S1 hemilaminectomy and 
diskectomy with L5-S1 transverse process fusion is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran was denied service connection for residuals 
of a back injury and postoperative residuals, L5-S1 
hemilaminectomy and diskectomy with L5-S1 transverse process 
fusion by way of a rating decision dated in October 2001.  
Notice was provided that same month.  The veteran did not 
perfect an appeal and the decision became final.

2.  The evidence received since the October 2001 rating 
decision is new, and it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for residuals of a back injury and postoperative residuals, 
L5-S1 hemilaminectomy and diskectomy with L5-S1 transverse 
process fusion.  



CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for residuals of a back 
injury and postoperative residuals, L5-S1 hemilaminectomy 
and diskectomy with L5-S1 transverse process fusion has been 
received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as "full-time duty in the 
Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2005).  
The term inactive duty training is defined, in part, as duty, 
other than full-time duty, under sections 316, 502, 503, 504, 
or 505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(d) (2005).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran originally submitted a claim for entitlement to 
service connection for residuals of a back injury and 
postoperative residuals, L5-S1 hemilaminectomy and diskectomy 
with L5-S1 transverse process fusion in July 1999.  His claim 
was denied by way of a rating decision dated in October 2001.  
Notice of the rating action was provided that same month.  He 
did not appeal and the decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2005).  As a result, service connection 
for residuals of a back injury and postoperative residuals, 
L5-S1 hemilaminectomy and diskectomy with L5-S1 transverse 
process fusion may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October 2001 RO 
decision consisted of an Honorable Discharge Certificate, 
National Guard Bureau (NGB) Form 22, and limited service 
medical records (SMRs), records from Emmanuel Medical Center, 
dated in September 1995, records from Fairview Park Hospital, 
dated in October 1995, records from C. Porter, M.D., for the 
period from December 1989 to February 1997, records from St. 
Joseph Hospital, dated in September 1997, records from 
Memorial Medical Center dated from October 1995 to November 
1997, records from J. G. Lindley, M.D., for the period from 
October 1995 to July 1999, VA examinations dated in December 
1999, and statements from the veteran.

The veteran's SMRs are limited to a report for a May 1997 
quadrennial physical examination and a clinical entry dated 
in September 1998.  The physical examination noted that the 
veteran complained of back pain and had had surgery in 1995.  
The veteran was found to be fit for retention in the National 
Guard.  The accompanying Report of Medical History noted that 
the veteran said that he had surgery for a herniated nucleus 
pulposus that he injured at work.  The veteran also said that 
he was receiving workman's compensation for his back injury.  

A NGB Form 22 reported that the veteran had served in the 
National Guard from April 1986 to April 1999.  The form also 
indicated that the veteran was transferred to the U. S. Army 
Control Group (Retired), Army Reserve Personnel Center 
(ARPERCEN), in St. Louis, Missouri.  

The veteran's Honorable Discharge certificate reflects that 
he was transferred to the U. S. Army Retired Reserve in April 
1999.

The private medical records combined address the veteran's 
initial complaint of back pain in August 1995 and subsequent 
treatment.  The history of back pain was that it was related 
to an incident at work in August 1995.  There was no mention 
of any incident during a period of ADT or IDT.  Dr. Porter 
originally evaluated the veteran in August and September 
1995.  The veteran was followed by Dr. Lindley beginning in 
October 1995.

A clinical entry from Dr. Lindley, dated October 26, 1995, 
reported that the veteran was seen for evaluation of a 
ruptured lumbar disc.  The veteran was said to perform a lot 
of heavy physical activity and bending at work.  He developed 
low back and left leg pain while at work in August 1995.  Dr. 
Lindley attempted conservative therapy but eventually 
performed a left L5-S1 hemilaminectomy in November 1995.  The 
records show that he later performed a left L5-S1 
hemilaminectomy and discectomy, harvesting of left sided 
autologous iliac crest bone graft, rod and pedicle screw 
fixation, and L5-S1 transverse process fusion in November 
1997.

Again, none of the private medical records contained any 
reference by the veteran to an injury while performing any 
type of military service.

The veteran was afforded VA neurology and orthopedic 
examinations in December 1999.  The veteran gave the same 
history of an injury to his back at work in August 1995.  

The RO denied the veteran's claim in October 2001.  The basis 
for the denial was that there was no evidence to show that 
the veteran's back injury of August 1995 was related to any 
type of service, to include active duty, ADT, or IDT.  

The veteran submitted a request to reopen his claim for 
service connection for residuals of a back injury and 
postoperative residuals, L5-S1 hemilaminectomy and diskectomy 
with L5-S1 transverse process fusion in April 2002.  Evidence 
associated with the claims folder since the October 2001 
rating decision includes service personnel documents from the 
National Personnel Records Center (NPRC), received in October 
2001, statements from [redacted], and [redacted], 
received in April 2002, Leave and Earning Statements (LES) 
dated in July 1995 and July 1999, a letter from Dr. Porter 
dated in September 2002, a letter from Dr. Lindley dated in 
October 2002, documentation of efforts to obtain the 
veteran's SMRs, and statements from the veteran.

The evidence submitted is new to the record.  The veteran now 
is alleging that he suffered an initial back injury in June 
1995 while deployed on ADT in Egypt.  The veteran submitted a 
statement from [redacted] who was working with him at the time 
of the alleged injury.  Mr. [redacted] said he remembered working 
with the veteran in June 1995 and that the veteran complained 
of back and leg pain while they were working on a project.  
He also said that the veteran never went to sick call.  The 
second statement was from [redacted].  She reported 
that she was in charge of a project in Egypt in June 1995.  
She required the assistance of the veteran in digging a 
trench for a wash rack.  She said that the trench had to be 
dug by hand and that the veteran was one of the individuals 
that dug the trench.  She also said she was not aware that 
the veteran had hurt his back until she returned to her Guard 
unit.  She noticed that the veteran missed several drills and 
she later learned that he had back surgery.

Service records received from the NPRC show that the veteran 
served in the GA ARNG from April 1977 to April 1983 and again 
from April 1986 to April 1999.  The veteran served an initial 
period of active duty for training (IADT) from July 1977 to 
December 1977.  The records also included a year-by-year 
summary of the veteran's service in the ARNG with indications 
of how many days of active duty for training (ADT) and 
inactive duty for training (IDT) he performed per year.  The 
dates of such duty were included for the 1977 to 1983 period.  
The records do show that the veteran earned 18 active duty 
points for the anniversary year from April 1995 to April 
1996.  Finally, there is a copy of the orders that directed 
that the veteran be retired from the ARNG and assigned to the 
USAR Control Group.  The orders said that his military 
personnel records jacket (MPRJ) and related records were to 
be closed out and forward in accordance with Army Regulation 
(AR) 640-10 not later than 30 days from the effective date of 
the order, which was April 13, 1999.

The July LES reflects that the veteran was paid for a period 
of ADT from June 11, 1995, to July 1, 1995.  The veteran 
annotated the LES with comments that this was the period of 
ADT when he injured his back.

The letter from Dr. Porter recounts the veteran's history of 
a back injury in August 1995.  However, he also noted that 
the veteran now reported his back injury in June 1995.  Dr. 
Porter opined that the veteran's disc herniation occurred 
prior to his seeing the veteran in August 1995.  He further 
opined that such an injury would correlate to the activities 
of the veteran in June 1995.

The letter from Dr. Lindley noted that he had read the 
statement of [redacted] and that she said the veteran 
had injured his back while laying pipe in Egypt.  Dr. Lindley 
said that the veteran later suffered an injury to his back on 
his job in August 1995.  He also said that the second injury 
occurred only two months after the first injury and 
"apparently" was an aggravation of the first injury.

The new evidence is material in that it documents the 
veteran's assertion that he suffered some type of back pain, 
if not an injury, while on ADT in June 1995.  The statement 
from Mr. [redacted] corroborates the veteran's allegation of back 
pain at the time.  The statement from Ms. [redacted] 
confirms the veteran's involvement in digging a trench in 
June 1995.  The July LES reflects payment for a period of ADT 
coinciding with the period specified by the veteran.  The 
letter from Dr. Porter links the veteran's alleged June 1995 
back injury to the later development of a herniated disc.  
Dr. Lindley makes the same connection, albeit with 
acknowledgement of a second back injury at the veteran's 
place of work.  See Justus, supra.

The RO denied the veteran's claim on the basis of no evidence 
of a back disorder during any period of service.  Thus, the 
new and material evidence relates to a previously 
unestablished fact.  Moreover, the evidence has linked the 
veteran's alleged June 1995 injury to his subsequent 
herniated disc and the necessity for two surgeries.  The 
Board finds that the evidence raises a reasonable possibility 
of substantiating the claim for service connection.  The 
veteran's claim is reopened.  The issue will be remanded to 
the RO for further development.





	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for residuals of a back 
injury and postoperative residuals, L5-S1 hemilaminectomy and 
diskectomy with L5-S1 transverse process fusion, to this 
extent, the appeal is granted.


REMAND

The veteran's SMRs were not obtained in the development of 
his claim.  The RO made a number of efforts to obtain the 
records from several sources without success.  There is a 
memorandum on file making a formal finding of the 
unavailability of service records dated in September 2004.

The Board made contact with a VA employee at the Records 
Management Center (RMC) on February 9, 2006.  The RMC 
employee was able to conduct a search of available databases.  
The RMC employee confirmed that there was now a file for the 
veteran at the NPRC that was not there at the time of prior 
inquiries.  Accordingly, a new request for the veteran's SMRs 
must be made.

The veteran's private medical records reflect that he 
suffered an injury at work in August 1995.  His May 1997 ARNG 
quadrennial physical examination notes that he reported the 
injury and subsequent back surgery.  The veteran also 
reported that he received workman's compensation as a result 
of the injury at work.  

The veteran should be contacted and requested to provide 
information on his work injury so that records can be 
obtained from his employer and/or the state workman's 
compensation office.

The veteran's ARNG personnel records should also be 
requested.  The veteran has alleged that he was discharged 
from the ARNG because of his back condition.  However, 
evidence of record shows that he was retired from the ARNG in 
April 1999.  

The veteran's Official Military Personnel File (OMPF) and/or 
Military Personnel Record Jacket (MPRJ) should be obtained.  
The personnel records may contain relevant evidence regarding 
the veteran's duty status in the ARNG and whether there was a 
determination at any point that he had suffered an injury or 
aggravation of a civilian work-related injury during any 
period of service.  The records may also contain a line of 
duty determination regarding his back disorder in light of 
the veteran having to miss drill periods because of treatment 
related to his back.

The veteran also reported that he was in receipt of Social 
Security Administration (SSA) disability benefits at the time 
he submitted his notice of disagreement in January 2003.  The 
SSA must be contacted and a copy of any decision in the 
veteran's case should be obtained, along with the medical 
evidence relied on by the SSA.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.

2.  The RO should also contact the 
veteran and ask that he provide the 
information, and authorization if 
necessary, to obtain the records 
pertinent to his 1995 back injury at 
work.  This would include records from 
his employer and records from the 
appropriate authority supervising 
workman's compensation claims in Georgia.

3.  The RO should contact the NPRC, or 
other record agency as appropriate, for 
the veteran's SMRs, and his OMPF/MPRJ.  

4.  The RO should obtain from the SSA the 
ALJ decision and records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

5.  The veteran should be afforded a VA 
examination.  The claims file and a copy 
of this remand should be made available 
to the examiner for review as part of the 
examination process.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and any such results must 
be included in the examination report.  
The examiner should identify any and all 
disorders associated with the veteran's 
lower back.  The examiner is also 
directed to note the veteran's allegation 
of a back injury that he suffered while 
performing physical labor in June 1995.  
The examiner is further directed to the 
letters from Dr. Porter and Dr. Lindley 
and their opinion that the June 1995 
event precipitated the veteran's injury 
in August 1995.  The examiner is 
requested to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that any current 
lower back disorder is related to the 
veteran's back pain/injury from June 
1995.  A complete rationale for all 
opinions expressed must be provided.

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

7.  Thereafter, the RO should re-
adjudicate the issue remaining on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


